Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/20/2022 has been entered.
This office action is responsive to RCE filed on 07/20/2022. Claims 1, and 4-6 are amended. Claims 7-15 are new. Claims 1-15 are pending examination.

	

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 5 is/are drawn to method (i.e., a process), claim(s) 1, and 6 is/are drawn to a system (i.e., a machine/manufacture). As such, claims 1, 5, and 6 is/are drawn to one of the statutory categories of invention.
Claims 1-6 are directed to accepts a reservation of the mobility service requested from a user and delivers a mobility service utilizing an eVTOL. Specifically, the claims recite a reservation process that accepts a reservation of the mobility service requested from a user; and a price decrease process that, when a first flight where one of the electric vertical takeoff and landing aircraft moves from a first takeoff and landing site to a second takeoff and landing site satisfies a price decrease condition, offers the mobility service including the first flight satisfying the price decrease condition at a discounted fee, a price increase process that, when the first flight where one of the electric vertical takeoff and landing aircrafts moves from the first takeoff and landing site to the second takeoff and landing site satisfies a price increase condition, offers the mobility service including the first flight satisfying the price increase condition at an increased fee which is higher than a regular fee, the price increase condition is that a rate of utilization of the second takeoff and landing site is equal to or higher than a threshold, which is grouped within the Methods Of Organizing Human Activity and is similar to the concept of (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) and  Mental Processes and is similar to the concept of (concepts performed in the human mind (including an observation, evaluation, judgement, opinion) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as mobility service system, processor, aircraft, electric vertical, flight, server, mobility service system, memories merely use(s) a computer as a tool to perform an abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. Specifically, the mobility service system, processor, aircraft, electric vertical, flight, server, mobility service system, memories perform(s) the steps or functions of a reservation process that accepts a reservation of the mobility service requested from a user; and a price decrease process that, when a first flight where one of the electric vertical takeoff and landing aircraft moves from a first takeoff and landing site to a second takeoff and landing site satisfies a price decrease condition, offers the mobility service including the first flight satisfying the price decrease condition at a discounted fee, a price increase process that, when the first flight where one of the electric vertical takeoff and landing aircrafts moves from the first takeoff and landing site to the second takeoff and landing site satisfies a price increase condition, offers the mobility service including the first flight satisfying the price increase condition at an increased fee which is higher than a regular fee, the price increase condition is that a rate of utilization of the second takeoff and landing site is equal to or higher than a threshold. The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a mobility service system, processor, aircraft, electric vertical, flight, server, mobility service system, memories to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of accepts a reservation of the mobility service requested from a user and delivers a mobility service utilizing an eVTOL. As discussed above, taking the claim elements separately, the mobility service system, processor, aircraft, electric vertical, flight, server, mobility service system, memories perform(s) the steps or functions of a reservation process that accepts a reservation of the mobility service requested from a user; and a price decrease process that, when a first flight where one of the electric vertical takeoff and landing aircraft moves from a first takeoff and landing site to a second takeoff and landing site satisfies a price decrease condition, offers the mobility service including the first flight satisfying the price decrease condition at a discounted fee, a price increase process that, when the first flight where one of the electric vertical takeoff and landing aircrafts moves from the first takeoff and landing site to the second takeoff and landing site satisfies a price increase condition, offers the mobility service including the first flight satisfying the price increase condition at an increased fee which is higher than a regular fee, the price increase condition is that a rate of utilization of the second takeoff and landing site is equal to or higher than a threshold. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of accepts a reservation of the mobility service requested from a user and delivers a mobility service utilizing an eVTOL. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
As for dependent claims 2-4, and 7-15 further describe the abstract idea of accepts a reservation of the mobility service requested from a user and delivers a mobility service utilizing an eVTOL. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.	

3.	The prior art of record does not teach neither singly nor in combination the limitations of claims 1-6.
NPL Reference
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The NPL “Drone Delivery: Benefits and Challenges” describes “Imagine a sky full of drones, carrying small packages to speedily deliver to customers in their backyards and driveways. The drones can fly over congested streets and take the fastest routes over buildings and other obstacles. They can deliver to remote areas that cars can’t reach efficiently. This is a future some companies, including technology giants Amazon and Google, already support. Drone delivery remains only available to a few communities in the U.S. but could expand in the future. In late 2019, for example, Wing, a drone delivery service owned by Google’s parent company, Alphabet, started testing delivering packages by drone in the rural town of Christiansburg, Va. Drone delivery offers both benefits and challenges for retail and e-commerce companies. What do online shoppers think about drone delivery service, though? Clutch surveyed 528 online shoppers to understand their opinions on drone delivery. The largest percentage of online shoppers are unsure of their opinion on drone delivery. When asked to think about the benefits and challenges of drone delivery, though, online shoppers expressed optimism about drones’ potential cost and time savings but are anxious about their packages getting damaged during delivery.”.

Pertinent Art
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference#US20190247877A1 teaches similar invention which describes NOVELTY - The vehicle (101) has a rotor (104) rotated to provide lift force on a body (102). A paint reservoir (110) is removably coupled to the body to store paint. A pressure vessel is removably coupled to the body to pressurize the paint from the paint reservoir. A paint applicator assembly (108) receives the pressurized paint and expels the pressurized paint through a spray nozzle towards a target surface. A multi-axis gimbal allows the spray nozzle to move along axes relative to the body. A control system controls the multi-axis gimbal. A spray nozzle actuator rotates the spray nozzle such that a fan pattern is rotated.

Response to Arguments
6.	Applicant's arguments filed 07/20/2022 have been fully considered but they are not persuasive. 
A.	Applicant argues that the claims are not directed to a judicial exception under Step 2A Prong One, Step 2A Prong Two, and Step 2B.	As for Step 2A Prong One, of the Abstract idea is directed towards the abstract idea of accepts a reservation of the mobility service requested from a user and delivers a mobility service utilizing an eVTOL which is grouped within the Methods Of Organizing Human Activity and is similar to the concept of (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) and  Mental Processes and is similar to the concept of (concepts performed in the human mind (including an observation, evaluation, judgement, opinion) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).	As for Step 2A Prong Two, the claim limitations do not include additional elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, and the claim is not more than a drafting effort designed to monopolize the judicial exception and the claim limitation simply describe the abstract idea. The limitation directed to accepts a reservation of the mobility service requested from a user and delivers a mobility service utilizing an eVTOL does not add technical improvement to the abstract idea. The recitations to “mobility service system, processor, aircraft, electric vertical, flight, server, mobility service system, memories” perform(s) the steps or functions of a reservation process that accepts a reservation of the mobility service requested from a user; and a price decrease process that, when a first flight where one of the electric vertical takeoff and landing aircraft moves from a first takeoff and landing site to a second takeoff and landing site satisfies a price decrease condition, offers the mobility service including the first flight satisfying the price decrease condition at a discounted fee, a price increase process that, when the first flight where one of the electric vertical takeoff and landing aircrafts moves from the first takeoff and landing site to the second takeoff and landing site satisfies a price increase condition, offers the mobility service including the first flight satisfying the price increase condition at an increased fee which is higher than a regular fee, the price increase condition is that a rate of utilization of the second takeoff and landing site is equal to or higher than a threshold. The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
	As for Step 2B, The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the limitation directed to accepts a reservation of the mobility service requested from a user and delivers a mobility service utilizing an eVTOL does not add significantly more to the abstract idea. Furthermore, using well-known computer functions to execute an abstract idea does not constitute significantly more. The recitations to “mobility service system, processor, aircraft, electric vertical, flight, server, mobility service system, memories” are generically recited computer structure. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of accepts a reservation of the mobility service requested from a user and delivers a mobility service utilizing an eVTOL. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK ELCHANTI whose telephone number is (571) 272-9638.  The examiner can normally be reached on Flex Mon - Thur 7-7:00 and Fri 7-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK ELCHANTI/Primary Examiner, Art Unit 3621